Title: To James Madison from Thomas Baldwin, 13 February 1817
From: Baldwin, Thomas
To: Madison, James


        
          Dear Sir
          Boston Feb. 13. 1817
        
        I do myself the honour to introduce to your Excellency’s notice, the Hone. Mr. Morrell, Senator from the State of New-Hampshire, by whom I send for your Excellency’s acceptance, Dr. Marshman’s Clavis Sinica, &c, presented by himself.
        I have for several years, forwarded to Mr. Marshman and the other Baptist Missionaries of Serampore, a periodical work, which I have edited called “The Massachusetts Bap. Missy. Magazine.” In one of the numbers

a letter on Toleration, said to have been written by yourself was with much pleasure inserted.
        This led Mr. Marshman to entertain the highest sentiments of esteem for your character as the friend of equal religious liberty.
        I have written thus much at his request, Your Excellency will, pardon the freedom which I have taken, and permit me to offer you the assurance of my highest esteem, and most fervent wishes that the blessing of Almighty God, with the love and esteem of a grateful nation may follow you into your retirement. I am, dear Sir, most sincerely & affecy Yours
        
          Thomas Baldwin
        
      